Exhibit 10.1












Equity Transfer Agreement
(English Translation)









 


May 22, 2008
 
 

--------------------------------------------------------------------------------




THIS EQUITY TRANSFER AGREEMENT (the “Agreement”) is made and entered into on May
22, 2008 (the “Execution Date”) in Beijing of China BY AND AMONG


Transferer : Beijing Marine Communication & Navigation Company (“MCN”)


AND


Transferee: Beijing Peking University ChinaFront High Technology Co., Ltd.
(“PKU”)


Company: China TranWiseway Information Technology Co., Ltd. (“China TranWiseway”
or the “Company”)


WHEREAS:

1.
China TranWiseway is a limited liability company duly incorporated and existing
under the Company Law of the People’s Republic of China (“China”), and other
relevant laws and regulations of China.

     

     

2.
MCN, Xu Wang and Tieying Zhao are the existing shareholders of the Company, who
invest in the Company RMB 2.5 million, RMB 400,000, RMB 100,000, holding 83.33û,
13.34û and 3.33% of the shares of the Company, respectively.

     

3.
PKU has entered into an equity transfer agent with Xu Wang and Tieying Zhao on
May 9, 2008 to purchase 13.34% and 3.33% of the equity ownership of the Company
held by Xu Wang and Tieying Zhao, respectively.

     

4.
PKU has determined to purchase 53.33% of the equity ownership of the Company
held by MCN, in accordance with the terms and conditions of the Agreement.
(“Equity Transfer”)

 
 
2

--------------------------------------------------------------------------------


NOW THEREFORE, the Parties, on the basis of equality and mutual benefit and in
accordance with the Law of China On Chinese-Foreign Contractual Joint Ventures,
the Company Law of China and other relevant laws and regulations of China, have
made and entered into the Agreement with respect to the Equity Transfer, under
which the Parties hereby agree as follows:
 
Article 1
Equity Transfer
 
1.1
Equity transfer

     

1.1.1
The Parties agree that PKU will purchase 53.33% of the Company’s shares at a
purchase price of RMB 2.5 million (“Equity Transfer Payment”) in accordance with
the terms and conditions set forth in this Agreement.

     

1.1.2
The Parties agree that upon the Equity Transfer, the capital subscription in
registered capital by the shareholders and their respective share proportions
shall be as follows:



Name of Shareholders
Capital subscription in registered capital(unit: RMB)
Share proportion
     
PKU
2,100,000
70%
MCN
900,000
30%
Total
3,000,000
100%

 
Article 2 
Payment of the Equity Transfer
 

2.1
MCN and the Company agree to be subject to the terms and conditions set forth in
the Agreement with respect to the Equity Transfer hereunder and arrange the same
agent to handle the necessary filing and registration of Equity Transfer with
the Administration for Industry and Commerce. The Parties agree to do their best
to sign the necessary legal documents required by, including but not limited to,
commerce authorities and administrations for industry and commerce at any time
so as to fulfill the filing and registration of the Equity Transfer as soon as
possible.

   

2.2
Upon the execution of the Agreement, PKU is entitled to appoint a CFO of the
Company. The official seal of the Company, contract seal and appropriative
finance seal shall be kept by the CFO appointed by PKU, and the private seal of
the legal representative by the existing financial assistant.

 
3

--------------------------------------------------------------------------------


 

2.3
The Company and the MCN shall take all necessary measures to demand the account
receivables listed in Exhibit II be paid off as soon as possible.

   

2.4
MCN shall issue the written notice for Equity Transfer Payment to PKU before
each installment, in which details about designated payment account shall be
specified.

   

2.5
PKU shall pay the Equity Transfer Payment to MCN according to the following
schedule:

     

 
(1)
PKU shall pay 30% to the Transferer of the Equity Transfer Payment, i.e., RMB
750,000 yuan, in five (5) business days since the Execution Date;

     

 
(2)
PKU shall pay other 70% of the Equity Transfer Payment, i.e., RMB 1,750,000
yuan, in five (5) business days following the date of completion of alteration
registration with the relevant Administration of Industry and Commerce.



Article 3
Representation and Warranties of PKU
 

3.1
PKU’s legal status and capacity. PKU has the full power, rights and capacities
for execution, delivery and performance of the Agreement, and can act as the
subject of litigation. PKU’s execution and performance of the Agreement shall
not violate any relevant laws and regulations or government order, nor breach
any contract or agreement binding upon PKU or its assets thereof.

   

3.2
Legality of the Equity Transfer Payments. PKU hereby warrants that its Equity
Transfer Payment for acquiring the Transferer’ equity interests in the Company
are legal, and PKU has full power and capacity to make the Equity Transfer
Payment to the Transferer subject to the terms and conditions of the Agreement.



4

--------------------------------------------------------------------------------


Article 4
Representation and Warranties of the Company and Transferers
 
Unless disclosed to PKU in written form, the Company and the MCN hereby
represent and warrant to PKU with respect to the following events as at or prior
to the Execution Date of the Agreement:

   

4.1.
Authorization. Each of the MCN and the Company has the requisite power and
authority to enter into this Agreement and carry out its obligations hereunder.
The Agreement shall be binding upon the MCN and the Company.

   

4.2.
No Conflict. The execution and performance of the Agreement shall not breach,
conflict with the articles of association of the Company or other bylaws of its
organization rules, nor violate any mandatory stipulations of China’s laws and
regulations; all MCN and the Company have acquired all requisite consent or
authority in respect of the transactions hereunder from a third party.

   

4.3.
Duly existing. The Company is a limited liability company duly incorporated and
existing under the laws of China.

   

4.4.
Investment. The Company does not invest in or operate, including but not limited
to its subsidiaries, branch companies, representative offices or branches; or
any other entity controlled directly or indirectly by the Company or any other
entity in which the Company holds shares.

   

4.5.
Financial statement. The financial statement (including balance sheet, profit &
loss statement and cash flow statement) in Exhibit I fairly, completely and
accurately represents the operations and financial position and results of the
Company as of April 30, 2008. The Company’s financial records and books are
prepared in accordance with China’s laws and PRC GAAP.

   

4.6.
Undisclosed liabilities. Except for the liabilities that are generated from
Company’s ordinary course of business (which will not materially affect any
shareholders and the Company), the Company does not have any other liabilities
that are not disclosed in the Balance Sheet, and the Company has never furnished
others with security of guaranty or has assets with any pledge, mortgage or any
other security right.

   

4.7.
Capital structure. The share structure of registered capital of the Company in
the articles of association of the Company and its amendment with filing and
registration with the Administration for Industry and Commerce comply with the
articles of association and its amendments provided by the MCN to PKU
(information about share structure is set forth in Item 4.7 of Disclosure List
), which represents the complete and accurate capital structure of the Company
prior to the Equity Transfer. Except for the above shares, the Company has never
promised to anybody in any form or issued any other securities, shares, bonds or
options, or any other same or similar shares.

 
5

--------------------------------------------------------------------------------


 

4.8.
No Change. From the Balance Sheet Date (April 30, 2008) to the Execution Date
(May 22, 2008) of the Agreement, unless otherwise specified in the Agreement or
disclosed in Item 4.8 of Disclosure List by MCN and the Company which shall be
approved by PKU in written form, the Company does not:

     

4.8.1
repay the liabilities in advance;

     

 
4.8.2
furnish others with security of guaranty or have assets with any mortgage,
deliver of pledge or any other security right;

     

 
4.8.3
exempt its creditor’s rights upon others or waive its rights of claim;

     

 
4.8.4
revise any existing contracts or agreements;

     

 
4.8.5
give bonus to any management, director, employee, sales representative, agent or
adviser or increase their income in any other form, nor raise the salaries of
the five persons with the best salary in the Company and CEO, President, COO and
CFO by 10% within twelve months;

     

 
4.8.6
suffer any loss (whether or not has bought the insurance), or deteriorate
relationship with suppliers, customers or employees, which may lead to adverse
impact on the Company;

     

 
4.8.7
change the method of accounting calculation, accounting policy or principles or
rules and regulations of financial accounting of the Company;

     

 
4.8.8
transfer or authorize others to use the intellectual property of the Company
except in the Company’s normal business activities;

     

 
4.8.9
have material change with regard to conventional sales or accounting method,
employing policy or rules and regulations;

     

 
4.8.10
have materially adverse change regarding the Company’s financial position; or
have other transactions rather than the regular business and give rise to
responsibilities;

     

 
6

--------------------------------------------------------------------------------


 

 
4.8.11
make any resolution by shareholders’ meeting or board resolutions which are
different from those discussing routine matters at annual general meeting,
excluding those made particularly for the performance of the Agreement;

     

 
4.8.12
declare, pay, or is to declare, pay, cause any dividends, bonus or dividends
paid to shareholders in any other form;

     

 
4.8.13
(i) sell, mortgage, pledge, lease, transfer or dispose beyond its normal
business scope the assets whose transaction amount reaches over RMB 30,000, (ii)
dispose any fixed asset or approve the disposal of its fixed asset by others,
give up the control over the assets of the Company, enter into any contract
which may result in the fixed assets expenditure, or give rise to any other
obligations; (iii) have any expenditure over RMB 30,000 beyond its normal
business scope or purchase any tangible or intangible assets (including the
share equity investment in any company);

     

 
4.8.14
have any transaction or action not belonging to its ordinary course of business;
or

     

 
4.8.15
have any action or omission which may lead to the above events.

 

4.9
Tax Matters. The Company has had filed all the tax registrations required by the
laws and regulations, and has paid all the taxes due.

   

4.10
Assets. The Company has the full power and right to own and use all their fixed
assets and intangible assets. Details are set forth in Item 4.10 of Disclosure
List.

   

4.11
Real Property. The Company does not own or lease any real property.

   

4.12
Contracts. MCN and the Company hereby warrant that each of the counterparts of
agreements shall be executed as the original; that the Company does not have any
of the following contracts, agreements or documents binding upon the Company or
to which the Company is a party, or violate the terms and conditions or
obligations of such contracts, agreements or documents, which:

   

4.12.1
are not made in the ordinary course of business;

     

4.12.2
are not concluded on a fair base;

     

4.12.3
result in the Company’s loss or prejudice to the Company’s benefit;

     

4.12.4
cannot be implemented with reasonable efforts and expenditure; or

     

4.12.5
limit the Company’s free operation activities.

   

 
7

--------------------------------------------------------------------------------


 

4.13
Intellectual property. Unless otherwise disclosed in Item 4.13 of Disclosure
List, the Company has the legal title of or rights to use all the intellectual
properties being used by the Company (including but not limited to patent,
trademark, copyright, know-how, domain name and business secret, etc.), and the
Company has acquired all the necessary authorization or license of the
intellectual property with regard to a third party’s intellectual property
during its operation (including but not limited to the intellectual property
license for the services with regard to providing value-added services). The
Company does not infringe upon others’ intellectual property rights, business
secret, know-how or similar rights, and is not involved in any claim for
compensation, dispute or proceedings, which remain unresolved or may occur,
against the Company due to the infringement upon any third party’s intellectual
property rights, business secret, know-how or similar rights. The Company has
officially registered its trademark, patent, software copyright and domain name
with relevant authorities.

   

4.14
Litigation. The Company is not subject to any of the following events which may
bring materially adverse impact on the Company, or have negative impact on the
execution, validity and enforceability of the Agreement and the Equity Transfer
thereof, whether it is implemented, remain unresolved or may occur:

     

4.14.1
penalty, ban or order against the Company by any government authorities;

     

4.14.2
proceedings or dispute against the Company such as civil, criminal and
administrative actions and arbitration, etc.

   

4.15
Legal Compliance. The Company’s current operation is in full compliance with the
existing laws and regulations, rules and other provisions by relevant
administrations of China (collectively “Laws and Regulations”), and the Company
does not breach any of such Laws and Regulations which may lead to materially
adverse impact on the Company’s operation or its assets.

   

4.16
Employees.

   

  Unless otherwise disclosed in Item 4.16 of Disclosure List,

 

4.16.1
all the employees of the Company abide by relevant applicable labor laws;

     

4.16.2
there are not any labor disputes or potential labor disputes between the Company
and its employees and former employees;

     

4.16.3
the Company does not have any overdue economic compensation, payable due to
terminating the labor contracts, or similar obligation to pay the indemnity or
compensation costs with regard to employment;

     

4.16.4
the Company has fully paid and/or withheld employees’ social insurance or
welfares in accordance with relevant laws and regulations, including endowment
insurance, housing fund, medical insurance, unemployment insurance and other
payable insurance or welfare as per relevant laws and the agreements, and
therefore does not have any existing or potential disputes concerning such
social insurance and welfares.

 
8

--------------------------------------------------------------------------------


 

4.17
Special representation and warranties of MCN and the Company. In addition to the
general representation and warranties aforesaid, MCN and the Company further
represent and warrant that:

 

4.17.1
all the documents including account books, records of equity changes, financial
statement and other records of the Company have been kept complying with
business rules and controlled by the Company, and all the principal transactions
in connection with the Company’s operation have been recorded in an accurate and
regular way;

     

4.17.2
as of the date when MCN transfers all legal and financial documents to PKU (the
“Transfer Date”), all the documents of the Company including the minutes of
board meetings and meetings of shareholders’ conference and shareholder list
have been kept safely, in which all necessary events required by such documents
are recorded completely and accurately;

     

4.17.3
as of the Balance Sheet Date, (1) except for the normal operation, there are no
events giving rise to advanced debt maturity; (2) except for the normal
operation, there are no any assets of the Company disposed or out of the
Company’s control, and the Company does not reach any agreement which might give
rise to additional expenditure, nor have any responsibility thereof;

     

4.17.4
the Company has submitted to tax authorities all required information; and up to
the Execution Date of the Agreement, the Company does not have any disputes with
tax authorities regarding tax responsibility or potential tax responsibility or
tax incentives;

     

 
9

--------------------------------------------------------------------------------


 
4.17.5
the Company has the financial documents for normal taxing and tax payment and
all the necessary supporting documents for tax incentives with the approval by
relevant government departments; and

     

4.17.6
except for the employee benefit and social welfare insurance in accordance with
the Labor Law of China and relevant provisions, the Company does not provide any
other incumbent, retire or elderly welfares or insurance.

   

4.18
Real holder. The Transferer is the real holder of the equity interests in the
Company, and upon the execution of the Agreement, there is no mortgage, pledge,
security rights, lien, impediment or other limits in any form to the transferred
equity, and the Transferer holds the equity interests only for its own sake in
stead of proxy holding for any other third party.

   

4.19
Information disclosure. The representations and warranties and statements of
fact made in this Agreement are, as applicable, accurate, correct and complete
and do not contain any untrue material fact or omission to state any material
fact.

   

4.20
The Company and the MCN shall make the above representations and warranties to
PKU again on the Transfer Date, as the case may be.



Article 5
Governing Structure of the Company after the Equity Transfer
 
5.1.
After the close of the Equity Transfer, three (3) individual persons constitute
the Board of Directors of the Company, two (2) are recommended by PKU and one
(1) by MCN.

   

5.2.
Upon the Equity Transfer, the governing structure of the Company shall be
carried out according to the Company Law of the People’s Republic of China.



10

--------------------------------------------------------------------------------


Article 6
Further Guarantee of the Company and the Transferer
 
6.1
Corporation Management. During the period from the execution of the Agreement up
to the alternation of registration with the Administration for Industry and
Commerce accepted by the Parties, unless as is specified in the Agreement and
the Exhibits to the Agreement or approved by PKU in written form, the MCN and
the Company covenant that the Company will:

     

6.1.1.
be operating in a normal way. The Company will continue to maintain its
relationship with customers so that the Company’s reputation and operation will
not be materially adversely affected after the capital increase and the Equity
Transfer;

     

6.1.2.
will not distribute bonus or declare dividends or repurchase shares, nor make
any unusual transactions thus incurring unusual liabilities. Except for the
ordinary course of business, the Company shall not repay the loan, or disburse
trade payables in advance or delay;

     

6.1.3.
shall pay the account payables due and other liabilities in the ordinary course
of business;

     

6.1.4.
shall perform the contracts, agreements or other documents in respect of the
Company’s assets and business in a timely manner;

     

6.1.5.
shall not, except for the ordinary course of business, reconcile or waive, alter
its request or other rights without the written approval by PKU;

     

6.1.6.
shall try its best to procure from competent authorities all permits and other
approvals and consents necessary for its operation, so that the Company can
maintain its legal operation;

     

6.1.7.
shall not separate, nor merger with any third party or acquire the assets or
business of a third party;

     

6.1.8.
shall not breach the representation and warranties of the Agreement through
action or omission;

     

6.1.9.
shall inform PKU of relevant events, facts, conditions, changes or other cases
which have had or might have materially adverse impact on the Company in a
timely manner;

     

6.1.10
shall handle the tax affairs of the Company as usual in full compliance with
relevant laws and regulations of China.

 
11

--------------------------------------------------------------------------------


 

6.2
Information collection. During the period from the execution of the Agreement up
to the alternation of registration with the Administration for Industry and
Commerce, MCN shall provide, at the reasonable request of PKU and its
representatives, all relevant documents of the Company to PKU and its
representatives during office hours, including but not limited to, provide all
necessary accounts, records, contracts, technical documentation, personnel
information, management situation and other documents to legal counsel,
accountant and other representatives appointed by PKU; in order to assist PKU in
reviewing the documents in respect of the Company’s properties, assets and
business and those mentioned in the Agreement, MCN and the Company will permit
PKU to meet or contact the customers and creditors of the Company. MCN and the
Company agree that PKU have the full rights to conduct detailed due diligence
investigations in respect of the Company’s financial position, asset conditions
and operation status at any time prior to the Equity Transfer.



Article 7
Taxes
 
7.1
The Parties shall bear their respective taxes for the performance of the
transactions contemplated by the Agreement pursuant to relevant laws and
regulations, those not specified at the expense of the Company.



Article 8
Supplement, Modification, Amendment and Termination
 
8.1
After the execution of the Agreement, Supplemental Agreement may be made in
writing upon mutual consent, which shall take effect upon due execution of the
Parties hereto.

   

8.2
The Agreement may be modified or amended upon mutual consultation. Any
modification or amendment to the Agreement shall be in writing, which shall take
effect upon due execution of the Parties hereto.

   

8.3
Termination. The Agreement may be terminated as follows:

     

 
(1)
The Parties make written agreement to terminate the Agreement and define the
effective date of termination;

 
12

--------------------------------------------------------------------------------


 

 
(2)
One party shall inform the other party in writing of the termination of the
Agreement at least ten (10) business days prior to the effective date of
termination which shall be contained in the notification, in the event that:

     

 
(a)
the other party’s representation or warranties are found untrue or have material
omission when made or on the Transfer Date;

     

 
(b)
the other party does not perform the terms, promises and obligations in
accordance with the Agreement, and does not take effective remedial actions
within ten (10) days upon receipt of written notification from the party.

     

 
(3)
Where the Equity Transfer set forth in Article 2 hereunder can not be performed
within one (1) month as of the Transfer Date, PKU has the right to terminate the
Agreement.

   

8.4
Validity of termination.

     

(1)
In the event that the Agreement is terminated as pursuant to any clause of
Article 8.3, the Agreement shall be null and void;

     

(2)
Upon the termination of the Agreement, the Parties shall adhere to the
principles of equity, fairness and credit and return to the other party the
considerations obtained pursuant to the Agreement, trying their best to resume
the initial state on execution of the Agreement;

     

(3)
Upon the termination of the Agreement, all the rights and obligations of the
Parties under the Agreement shall be terminated, and one party shall not demand
any claim compensation against the other party in respect of the Agreement and
its termination, except the responsibilities set out in Article 10 of the
Agreement.



Article 9
Defaults
 
9.1
Any breach of or failure to perform its representation, warranties, obligations
or responsibilities by one party shall constitute the default.

   

9.2
Unless otherwise specified in the Agreement, in case of any other additional
expenses, responsibilities or loss incurred to the other party due to the
default of one party, the default party shall indemnify the innocent party for
such expenses, responsibilities or losses (including but not limited to
interests and counsel fees, paid or lost due to the default). The total amount
of the indemnification the default party has to pay to the innocent party shall
be equal to the loss due to such default action, and in addition, the default
party shall pay the innocent party 20% of such loss due to the default above as
penalty.



13

--------------------------------------------------------------------------------




Article 10
Force Majeure
 
10.1
Any delay in or failure of performance by either party of all or any of their
obligations under this Agreement shall not constitute a breach hereunder if, and
to the extent that such delays or failures are caused by force majeure, provided
that necessary remedial measures shall be taken to reduce the damage under
proper condition.

   

10.2
The affected party shall inform the other party(ies) of the occurrence of force
majeure in writing within three (3) business days after the occurrence of force
majeure, and furnish the other party(ies) with descriptions of force majeure and
proving documents issued by local competent notaries for such failure of or
delay in performance of all or any of its obligations within fifteen (15)
business days after the occurrence of the force majeure. It is up to the Parties
to determine whether to terminate the Agreement, or partially exempt the
performance of the Agreement, or prolong the performance of the Agreement. In
the event that the Parties can not reach an agreement within sixty (60) days
after the occurrence of force majeure or events, the party affected by force
majeure or events has the full right to terminate the Agreement, and any party
shall not be liable for the loss caused to other party(ies) thereof.

   

10.3
The force majeure means objective events or circumstances, unpredictable,
unavoidable and uncontrollable, which includes earthquake, typhoon, flood, fire,
war and other unpredictable, unavoidable and uncontrollable events, and change
of any laws, rules and regulations, promulgation of new laws, rules and
regulations, or any government act leading to direct influence on the
performance of the Agreement or failure to perform the terms and conditions
hereunder.

 
14

--------------------------------------------------------------------------------


Article 11
Applicable Law and Dispute Settlement
 
11.1
The execution, validity, interpretation, performance and dispute settlement
hereunder shall be governed by and construed in accordance with the laws of
China. In case of certain items in respect of the Agreement not stipulated in
promulgated laws and regulations of China, such items shall be construed and
performed in accordance of generally accepted international business practice in
compliance with the laws and regulations of China.

   

11.2
Any dispute arising out of the performance of the Agreement or in connection
with the Agreement shall be settled via friendly consultation. In case of any
dispute failing friendly settlement within fifteen (15) days after the dispute,
either party may submit such dispute to Beijing Arbitration Commission for
arbitration as per the prevailing rules and procedures. The arbitration shall be
performed in Beijing. The arbitration award shall be final and binding upon all
the parties.

   

11.3
During the arbitration, the Parties shall have the remaining rights under the
Agreement and continue to perform their respective obligations hereunder.



Article 12
Notice and Delivery
 
12.1
Any effective notice or other communication relating to the Agreement between
the Parties (“Notice”) shall be in writing (including fax and e-mail) and
posted, sent by courier or addressed to that notified party at the address or
telephone number hereunder with the name of attention on the Notice.



PKU
Attn.: Shudong Xia
Addr: Room717, E-Wing Center, No.113, Zhichun Road, Haidian District, Beijing
Post code: 100086
Tel: 82671299 ext. 8007


15

--------------------------------------------------------------------------------


The Company & MCN 
Attn.:
Addr:
Post code:
Tel:


12.2
The service time for the Notice shall be determined by the following:

     

 
12.2.1
the Notice shall be deemed to have been received if it is personally delivered
or sent by courier and the notified party issues the receipt; those without the
notified party’s receipt shall not be deemed to have been duly served on;

     

 
12.2.2
the Notice, which can be sent by post and shall be delivered through registered
express or EMS, shall be deemed to have been received by the notified party on
the seventh day after the date of dispatch;

     

12.2.3
the Notice is deemed as given upon the date on the receipt of fax notice or
e-mail.

   

12.3
In case of any change of the above address or telephone number of either party
(hereinafter referred to as “Change Party”), the Change Party shall notify other
parties within seven (7) days after the change. Where the Change Party does not
notify other parties of such change in a timely way, it shall afford any loss or
damages incurred to other parties thereof.



Article 13
Information Disclosure
 
13.1
Unless otherwise specified in the Agreement, the terms and conditions hereunder
in respect of Equity Transfer (including all terms and conditions hereunder, the
Exhibits and any other relevant documents relating to investment) are
confidential and shall not be disclosed to any third party. If required by
relevant laws, the disclosing party shall discuss with the other party the
disclosure and submission of relevant information within reasonable time prior
to the disclosure and submission, and where the third party requests such
disclosure and submission, the third party shall keep the information as
confidential as it can, after the Equity Transfer is performed, the Parties may
not be restricted by the fact that such disclosure shall only be made to a third
party.

 
16

--------------------------------------------------------------------------------


Article 14
Miscellaneous
 
14.1
The supplementary exhibits to the Agreement are integral part of the Agreement,
and shall have the same legal binding force with the Agreement; in case of
discrepancy between the exhibits and the text of the Agreement, the text of the
Agreement shall prevail.

   

14.2
In case any provision under the Agreement and the exhibits is found invalid or
not enforceable in accordance with applicable laws, such provision shall be
deemed as non-existence from the beginning and the remaining provisions maintain
effective; the Parties may define new provisions through consultation complying
with the laws to bring about the original intention of such provision to the
greatest extent.

   

14.3
The Agreement shall also be binding upon the successors and transferees of the
Parties, and such successors and transferees may have and hold the shares
hereunder.

   

PKU may assign and transfer its rights, shares and obligations hereunder to its
affiliated companies, wholly-owned subsidiaries and holding company’s
wholly-owned subsidiaries. In case of default of PKU or its transferee(s), PKU
or its transferee(s) shall be jointly and severally liable.
Except for the aforesaid provisions, any party shall not assign or transfer any
of its rights or obligations hereunder.

   

14.4
Unless otherwise specified in the Agreement, that one party does not perform or
delay its performance of its rights, power and privilege does not constitute its
waiver of such rights, power and privilege, and single or partial performance of
such rights, power and privilege shall not prevent its performance of any other
rights, power and privilege.

   

14.5
The Agreement shall be effective with the official seal and the signature by the
legal representative or duly authorized representative of each party.

   

14.6
The Agreement is made in five (5) copies of equal validity with PKU holding two
(2) copies, the other Parties one (1) copy each and one (1) copy for competent
Administration for Industry and Commerce.


17

--------------------------------------------------------------------------------



Transferer: Beijing Marine Communication & Navigation Company (Seal)
 
/s/ Hongyi Yang
Hongyi Yang
Authorized representative


Transferee: Beijing PKU ChinaFront Technology Co., Ltd.
 
/s/ Shudong Xia
Shudong Xia
Authorized representative


Company:
 
China TranWiseway Information Technology Co., Ltd
 
/s/ Yandong Zhang
Yandong Zhang
Authorized representative


18

--------------------------------------------------------------------------------

